Filed 8/29/13 P. v. Peralta CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062789

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD242299)

HECTOR ADOLFO PERALTA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.

         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Hector A. Peralta pleaded guilty to count 1 in the complaint that charged: "On or

about July 28, 2012, he . . . did unlawfully transport and offer to transport a controlled

substance, to wit: methamphetamine, in violation of Health and Safety Code section

11379, subdivision (a)." Count 2 was dismissed. He was sentenced to two years to be

served in local incarceration pursuant to the plea agreement stipulation.
       Peralta appeals. We affirm the judgment.

                                          FACTS

       On July 28, 2012, Peralta, with another, personally transported methamphetamine.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel identifies as a possible, but not arguable, issue: whether

the trial court erred by imposing a $154 booking fee pursuant to Government Code

section 29550.1 without a finding of ability to pay.

       We granted Peralta permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues, and Peralta has been competently represented by counsel on

this appeal.

                                      DISPOSITION

       The judgment is affirmed.


                                                                McDONALD, Acting P. J.
WE CONCUR:


McINTYRE, J.


IRION, J.

                                             2